              Case 1:19-cv-01117-CCB Document 39 Filed 05/04/21 Page 1 of 14


                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

MICHAEL RAY STEMPLE,                                       *

Plaintiff                                                  *

v                                                          *              Civil Action No. CCB-19-1117

WARDEN RICHARD DOVEY,                                      *
WARDEN JOHN WOLFE, and
WARDEN LAURA ARMSTEAD,1                                    *

Defendants                                        *
                                                 ***
                                           MEMORANDUM OPINION

           In this Memorandum Opinion, the court will consider two Motions to Dismiss, or in the

Alternative, for Summary Judgment, the first filed by John Wolfe, former Warden of the Jessup

Correctional Institution (“JCI”) (ECF 25) and the second filed by Laura Armstead, Warden at

Patuxent Institution (“Patuxent”) and Richard Dovey, former Warden at the Maryland Correctional

Training Center (“MCTC”) (ECF 26). Plaintiff Michael Ray Stemple, who is incarcerated at Patuxent

and is self-represented in this proceeding, filed a response in opposition to defendants’ dispositive

motions. ECF 29. Stemple’s Motion for Leave to File an Amended Complaint (ECF 34) and his

Motion to Appoint Counsel (ECF 38) will also be considered.

      I.       Background

           Stemple initiated this action on April 11, 2019, by filing a paper titled “Motion/Petition for

Civil Suite [sic] on Medical and Department of Corrections Officers and Inmates on Ground of Safety,

Medical Civil Rights Denied by Warden of Corrections.” ECF 1. On June 4, 2019, Stemple filed an

amended complaint as directed by the court to clarify his intentions and he named the “Warden at

MCTC” as a defendant. ECF 2, 3. Stemple alleged that on April 12, 2018, he was attacked by other



1
    The Clerk shall amend the docket to reflect the first name of each defendant.
          Case 1:19-cv-01117-CCB Document 39 Filed 05/04/21 Page 2 of 14


inmates while he was in administrative segregation at MCTC and had been assaulted three times over

the course of the previous 13 months. He sought proper medical care, damages, and for his assailants

to be held responsible. ECF 3 at 3.

       On July 16, 2019, the court directed counsel to provide an expedited response to address

Stemple’s claims he was in danger. ECF 5. On August 13, 2019, counsel provided verified

information, indicating that Stemple had been transferred from MCTC to Patuxent where he reported

that he felt safe and did not have reason to fear placement in the general population. ECF 8-1 at 3.

Based on this information, on May 20, 2020, the court denied preliminary injunctive relief, and

granted Stemple twenty-eight days to provide additional information if he wished to pursue his claim

about the assaults, state the identities of the individuals he seeks to hold liable, and explain how his

medical care was inadequate. ECF 9, 10.

       On June 12, 2020, Stemple submitted a filing with additional allegations. Fairly construed,

Stemple alleged an Eighth Amendment failure to protect claim on the grounds that: (1) on May 21,

2020, he was assaulted at Patuxent by his cellmate James Boisseau, went to the hospital where he

received eight staples to the back of his head, and afterwards was placed on administrative

segregation; (2) on May 5, 2017, he was stabbed at JCI by his cellmate Calvin Carter; (3) on April

12, 2018, he required twelve stitches after members of the prison gang Dead Man Incorporated (DMI)

cut his throat at MCTC. Additionally, he alleges that (4) he is not receiving medication for his

injuries; and (5) his clothing has been lost or stolen during his assignment to administrative

segregation. ECF 11-2 at 2-6. Although Stemple’s filing did not fully comply with the court’s July

16, 2019 order, the pattern of assaults he alleged was concerning. To comport with what appeared to

be Stemple’s intention to hold the wardens of these facilities responsible, and in recognition of his

status as a self-represented plaintiff, the court directed the Clerk to add the wardens of JCI and

Patuxent Institution as defendants. ECF 12.

                                                   2
            Case 1:19-cv-01117-CCB Document 39 Filed 05/04/21 Page 3 of 14


    II.      Motion to Amend and to Appoint Counsel

          On February 25, 2021, after defendants filed their dispositive motions (ECF 25, 26), Stemple

filed a Motion to Amend the Complaint to add a claim for transcripts lost after his cell was searched

at Patuxent. ECF 33, 34. Defendants oppose the motion, arguing that Stemple will not be prejudiced

by denial of the motion and accurately noting that he has raised the identical claim in a separate suit

pending in this court, Stemple v. Warden [of Patuxent Institution], Civil Action No. CCB-20-3309

(D. Md). In Stemple v. Warden, Stemple claims his legal paperwork was taken from him and was not

returned after his cell was searched at Patuxent on August 14, 2020. Id. He sought the return of

transcripts from his criminal proceedings and documents related to his efforts to reopening post

conviction proceedings. Id.2 Additionally, defendants assert they will be prejudiced by the addition

of the claim because this case is ripe for resolution on the pending dispositive motions. ECF 36.

          Rule 15 of the Federal Rules of Civil Procedure that a party “may amend its pleading once as

a matter of course” before the opposing party files a responsive pleading. Fed. R. Civ. P. 15(a)(1).

Thereafter, “a party may amend its pleading only with the opposing party's written consent or the

court's leave.” Fed. R. Civ. P. 15(a)(2). Rule 15 provides that leave to amend should be “freely give[n]

... when justice so requires.” Id.; see also Save Our Sound OBX, Inc. v. N.C. Dep't of Transp., 914

F.3d 213, 227-28 (4th Cir. 2019). A motion to amend should be denied when the amendment would

be prejudicial to the opposing party, there has been bad faith on the part of the moving party, or the

amendment would be futile. See Davison v. Randall, 912 F.3d 666, 690 (4th Cir. 2019). A proposed

amendment is prejudicial to the opposing party if it is belated and would change the nature of the

litigation. See Equal Rights Ctr. v. Niles Bolton Assocs., 602 F.3d 597, 604 (4th Cir. 2010).



2
  On February 24, 2021, the court granted Stemple twenty-eight days to supplement the complaint to identify a
nonfrivolous or arguable claim frustrated by the confiscation of documents to show actual injury in order to support an
access to the courts claim under the First Amendment. Stemple v Warden, CCB-20-3309. To date, Stemple has not
provided this information.
                                                          3
            Case 1:19-cv-01117-CCB Document 39 Filed 05/04/21 Page 4 of 14


        Here, Stemple attempts to introduce a new claim in the instant case that he has raised in a

separate case before the court. The claim asserted is belated and, if accepted, would require

defendants to address the claim in two separate cases. Defendants have demonstrated prejudice will

result if Stemple is permitted to amend the complaint, and the motion shall be denied.

        The court will also deny Stemple’s motion to appoint counsel.3 There is no absolute right to

appointment of counsel in civil cases, and an indigent claimant must present “exceptional

circumstances” to invoke this court’s discretionary power to request counsel be appointed. See Miller

v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987). Exceptional circumstances exist where a “pro se

litigant has a colorable claim but lacks the capacity to present it.” See Whisenant v. Yuam, 739 F.2d

160, 163 (4th Cir. 1984) (quoting Gordon v. Leeke, 574 F.2d 1147, 1173 (4th Cir. 1978), abrogated

on other grounds by Mallard v. U.S. Dist. Ct., 490 U.S. 296, 298 (1989) (holding that 28 U.S.C. §

1915 does not authorize compulsory appointment of counsel). As explained in more detail herein,

Stemple’s claims will be dismissed. Accordingly, he does not have a colorable claim which would

warrant a request for counsel. The motion will be denied.




3
 This motion is captioned as a “Motion on Facts of Civil Action” but the court construes it as one for appointment of
counsel since Stemple asks the court to appoint counsel to help him state a claim for injunctive relief and to uncover
additional facts which may be relevant to his case. See ECF 38 at 2.
                                                          4
            Case 1:19-cv-01117-CCB Document 39 Filed 05/04/21 Page 5 of 14


   III.      Standard of Review

             A. Motion to Dismiss

          To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

the factual allegations of a complaint “must be enough to raise a right to relief above the speculative

level on the assumption that all the allegations in the complaint are true (even if doubtful in fact).”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted). “To satisfy this

standard, a plaintiff need not ‘forecast’ evidence sufficient to prove the elements of the claim.

However, the complaint must allege sufficient facts to establish those elements.” Walters v.

McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citation omitted). “Thus, while a plaintiff does not need

to demonstrate in a complaint that the right to relief is ‘probable,’ the complaint must advance the

plaintiff's claim ‘across the line from conceivable to plausible.’” Id. (quoting Twombly, 550 U.S. at

570). Additionally, although courts “must view the facts alleged in the light most favorable to the

plaintiff,” they “will not accept ‘legal conclusions couched as facts or unwarranted inferences,

unreasonable conclusions, or arguments’” in deciding whether a case should survive a motion to

dismiss. U.S. ex rel. Nathan v. Takeda Pharm. North Am., Inc., 707 F.3d 451, 455 (4th Cir. 2013)

(quoting Wag More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th Cir. 2012)).

          In addition, “a court may properly take judicial notice of ‘matters of public record’ and other

information that, under Federal Rule of Evidence 201, constitute ‘adjudicative facts.’” Goldfarb v.

Mayor and City Council of Balt., 791 F.3d 500, 508 (4th Cir. 2015); see also Tellabs, Inc. v. Makor

Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). In deciding a motion to dismiss, the court may

consider matters outside the pleadings. A court need not convert a motion to dismiss into one for

summary judgment, if it is simply taking judicial notice of facts from the plaintiff's prior judicial

proceeding, over which there are no disputed issues of material fact. See Andrews v. Daw, 201 F.3d

521, 524 n. 1 (4th Cir. 2000).

                                                     5
          Case 1:19-cv-01117-CCB Document 39 Filed 05/04/21 Page 6 of 14


           B. Motion for Summary Judgment

       The Federal Rules of Civil Procedure provides that summary judgment should be granted “if

the movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed R. Civ. P. 56(a). “A dispute is genuine if ‘a reasonable jury could

return a verdict for the nonmoving party.’” Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th

Cir. 2013) (quoting Dulamy v. Packaging Corp. of Am., 673 F.3d 323, 330 (4th Cir. 2012)). “A fact

is material if it ‘might affect the outcome of the suit under the governing law.’” Id. (citing Henry v.

Purnell, 652 F.3d 524, 548 (4th Cir. 2011) (citation omitted)). Therefore “the mere existence of some

alleged factual dispute between the parties will not defeat an otherwise properly supported motion for

summary judgment[.]” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The court must

view the evidence in the light most favorable to the nonmoving party, Tolan v. Cotton, 572 U.S. 650,

657 (2014) (per curiam), and draw all reasonable inferences in that party's favor. Scott v. Harris, 550

U.S. 372, 378 (2007); see also Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 568-70 (4th

Cir. 2015). At the same time, the court must “prevent factually unsupported claims and defenses from

proceeding to trial.” Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514, 526 (4th Cir. 2003)

(quoting Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993)).

       The court also is mindful that because Stemple is self-represented his filings are liberally

construed. See Erickson v. Pardus, 551 U.S. 89, 94 (2007).




                                                   6
           Case 1:19-cv-01117-CCB Document 39 Filed 05/04/21 Page 7 of 14


   IV.      Discussion

            A. Medical Claim

         The Eighth Amendment prohibits “unnecessary and wanton infliction of pain” by virtue of its

guarantee against cruel and unusual punishment. Gregg v. Georgia, 428 U.S. 153, 173 (1976); see

also Hope v. Pelzer, 536 U.S. 730, 737 (2002). To state an Eighth Amendment claim for denial of

medical care, a plaintiff must demonstrate that the actions of the defendants, or their failure to act,

amounted to deliberate indifference to a serious medical need. See Estelle v. Gamble, 429 U.S. 97,

106 (1976).

         Deliberate indifference to a serious medical need requires proof that, objectively, the prisoner

plaintiff was suffering from a serious medical need and that, subjectively, prison staff were aware of

the need for medical attention but failed to either provide it or ensure it was available. See Farmer v.

Brennan, 511 U.S. 825, 834-37 (1994); see also Heyer v. U.S. Bureau of Prisons, 849 F.3d 202, 209-

11 (4th Cir. 2017). Objectively, the medical condition at issue must be serious. See Hudson v.

McMillian, 503 U.S. 1, 9 (1992) (there is no expectation that prisoners will be provided with

unqualified access to health care); Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014).

         After a serious medical need is established, a successful Eighth Amendment claim requires

proof that the defendants were subjectively reckless in treating or failing to treat the serious medical

condition. See Farmer, 511 U.S. at 839-40. Under this standard, “the prison official must have both

‘subjectively recognized a substantial risk of harm’ and ‘subjectively recognized that his [or her]

actions were inappropriate in light of that risk.’” Anderson v. Kingsley, 877 F.3d 539, 545 (4th Cir.

2017) (quoting Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 303 (4th Cir. 2004). “Actual

knowledge or awareness on the part of the alleged inflicter . . . becomes essential to proof of deliberate

indifference ‘because prison officials who lacked knowledge of a risk cannot be said to have inflicted

punishment.’” Brice v. Va. Beach Corr. Ctr., 58 F.3d 101, 105 (4th Cir. 1995) (quoting Farmer, 511

                                                    7
          Case 1:19-cv-01117-CCB Document 39 Filed 05/04/21 Page 8 of 14


U.S. at 844). The subjective knowledge requirement can be met through direct evidence of actual

knowledge or through circumstantial evidence tending to establish such knowledge, including

evidence “that a prison official knew of a substantial risk from the very fact that the risk was obvious.”

Scinto v. Stansberry, 841 F.3d 219, 226 (4th Cir. 2016) (internal quotation omitted).

       Though Stemple seeks “proper medical care,” he alleges no facts supporting his claim that the

medical care he has received was improper. ECF 3 at 3; 29, 29-2. Among the exhibits filed with his

opposition, Stemple has included a letter dated November 13, 2017, written to Warden Dovey

complaining that he was not provided his pain medications for back and head pain. In the same letter,

however, he acknowledges receiving pain medications at a different dosage at MCTC and receiving

medications at JCI. ECF 29-2 at 5. In an administrative remedy procedure request (ARP) dated

August 1, 2017, MCTC 1185-18, Warden Dovey responded:

       An investigation was conducted and upon review the patient was seen by provider 6
       weeks prior and voiced no clinical changes when he saw the nurse. Plan of care is in
       place. Patient is being medicated with Baclofen and Fioricet for pain. Cymbalta has
       not been reordered since it was discontinued in January.

Id. at 11. Stemple’s exhibits also indicate that he is being assisted by the Prisoner Rights Information

System of Maryland, Inc. (PRISM) in pursing his medical complaints with the private contractual

medical provider at Patuxent, Corizon Health Services. ECF 34. At Patuxent, Stemple filed an ARP

PATX0674-19 complaining that he was not provided his medication on July 18, 2019. On October

15, 2019, Warden Armstead responded to his claim and found his complaint meritorious after

investigation; corrective action was taken to address the issue. ECF 29-3 at 3.

       Stemple presents no specific allegations against defendants Dovey, Wolfe, or Armstead, much

less does he assert that they were personally involved in decisions about his medical care. See Trulock

v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001) (personal participation required for liability). Nor does

Stemple assert that defendants acted to hinder or impede his medical care. Even if a constitutional

violation were shown, Dovey’s signing of one ARP response would not be enough to establish
                                             8
             Case 1:19-cv-01117-CCB Document 39 Filed 05/04/21 Page 9 of 14


participation because mere receipt and processing of an ARP without more, is insufficient to impose

liability. See Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009) (finding allegation that

warden “rubber-stamped” grievances was not enough to establish personal participation).

Defendants, none of whom is identified as a medical provider, are entitled to rely on the medical

judgment and expertise of medical personnel regarding the course of treatment necessary for inmates.

See Shakka v. Smith, 71 F.3d 162, 167 (4th. Cir. 1995); Meloy v. Bachmeier, 302 F.3d 845, 849 (8th

Cir. 2002) (noting prison officials cannot substitute their judgment for a medical professional's on

issues of treatment). Stemple has not stated a claim of constitutionally inadequate medical care

against defendants, and this claim will be dismissed.

              B. Due Process Claim

         In the case of lost or stolen property, sufficient due process is afforded to a prisoner if he has

access to an adequate post-deprivation remedy. See Parratt v. Taylor, 451 U. S. 527, 540 (1981),

overruled on other grounds by Daniels v. Williams, 474 U.S. 327 (1986). The right to seek damages

and injunctive relief in Maryland through the Maryland Tort Claims Act and Inmate Grievance Office

constitutes an adequate post-deprivation remedy. See Juncker v. Tinney, 549 F. Supp. 574, 579 (D.

Md. 1982). Absent any allegation that the property at issue here impinged on Stemple’s protected

constitutional rights, the loss or destruction of his property does not state a constitutional claim. The

due process claim will be dismissed.

              C. Failure to Protect Claim Against Warden Wolfe

         Defendant John Wolfe, who was warden at the time of Stemple’s May 5, 2017 stabbing at

JCI, raises res judicata and collateral estoppel4 as affirmative defenses in support of his dispositive


4
  Under principles of collateral estoppel, “once a court has decided an issue of fact or law necessary to its judgment, that
decision may preclude relitigation of the issue in a suit on a different cause of action involving a party to the first case.”
Allen v. McCurry, 449 U.S. 90, 94 (1980). Collateral estoppel provides that issues of fact or law that have been
conclusively determined in a previous lawsuit cannot be litigated in subsequent lawsuits brought by the same party. In re
Microsoft Corp. Antitrust Litig., 355 F.3d 322, 326 (4th Cir. 2004). Collateral estoppel applies if (l) the issue “is identical
to the one previously litigated;” (2) the issue “was actually resolved in the prior proceeding;” (3) the issue “was critical
                                                              9
            Case 1:19-cv-01117-CCB Document 39 Filed 05/04/21 Page 10 of 14


motion, arguing that Stemple’s claim is barred because his claim was raised or could have been

litigated in his previously filed and adjudicated case, Stemple v. Gelsinger, et al. Civil Action No.

CCB-17-1539, 2018 WL 4518022 (D. Md. Sept. 28, 2018). In his opposition, Stemple offers no

argument or exhibits in dispute.

         Res judicata is a legal doctrine that promotes judicial efficiency and finality of decision. In

re Microsoft Corp. Antitrust Litig., 335 F.3d 322, 325 (4th Cir. 2004). Where there has been a final

judgment on the merits in a prior suit, an identity of the cause of action in both the earlier and the

later suit, and an identity of parties or their privies in the two suits, res judicata is established. See

Pension Ben. Guar. Corp. v. Beverley, 404 F.3d 243, 248 (4th Cir. 2005) (quoting Jones v. S.E.C.,

115 F.3d 1173, 1178 (4th Cir. 1997)). Res judicata precludes assertion of a claim after a judgment

on the merits in a prior suit by the same parties on the same cause of action. See Meekins v. United

Transp. Union, 946 F.2d 1054, 1057 (4th Cir. 1991) (citing Harnett v. Billman, 800 F.2d 1308, 1312

(4th Cir. 1986). In addition, “‘[n]ot only does res judicata bar claims that were raised and fully

litigated, it prevents litigation of all grounds for, or defenses to, recovery that were previously

available to the parties, regardless of whether they were asserted or determined in the prior

proceeding.’” Id. (quoting Peugeot Motors of America, Inc. v. E. Auto Distrib., Inc., 892 F.2d 355,

359 (4th Cir. 1989).

         In Stemple v. Gelsinger, Stemple’s claims included “the Warden at JCI” and other correctional

staff failed to protect him from harm when he was assaulted at JCI on May 21, 2017, by his cellmate

Calvin Carter. 2018 WL 4518022, at *4, *13. Stemple asserted that members of Dead Men

Incorporated (DMI) confused him for a member of the Aryan Brotherhood, another prison gang, and

that he had told Sergeant Mooney at JCI three times that he had “issues” with his cellmate Carter,


and necessary to the judgment in the prior proceeding”; (4) the prior judgment is final and valid; and (5) the party “to be
foreclosed by the prior resolution of the issue” had “a full and fair opportunity to litigate the issue” in the prior proceeding.
Id.
                                                              10
         Case 1:19-cv-01117-CCB Document 39 Filed 05/04/21 Page 11 of 14


whom Stemple claimed was a friend of a DMI inmate killed at JCI. Id. at *2. Stemple alleged that

because he had been confused as an Aryan Brotherhood gang member at a prior institution, the DMI

gang was likely to attack him. Id.; see also ECF 1 at 1-3, 5. In support of their Motion to Dismiss or

for Summary Judgment, defendants, including Warden Dovey, provided Sergeant Mooney’s

declaration that he never had any conversations with Stemple. Id. at *4. Further, verified exhibits

filed by defendants demonstrated that Calvin Carter was not a member of DMI or affiliated with any

prison gang. Id. Stemple provided no declaration or other information in dispute. Id. The court

found that Stemple did not exhaust his administrative remedies before filing his claim, and even had

he done so, his claims were unavailing because the claims relied on a theory of respondeat superior

liability and because Warden Dovey was entitled to eleventh amendment immunity to a claim for

damages against him in his official capacity. Id. at *11-12. Further, the court determined: “Insofar

as Stemple intends to hold the Wardens of MCI-H, WCI, JCI, and MCTC culpable, beyond naming

them in the complaint, he makes no specific allegations against these individuals or suggests facts to

find them culpable based on principles of supervisory liability.” Id. at *13.

       First, Wolfe argues res judicata applies because the parties are the same in both cases: Stemple

is plaintiff and Wolfe is a defendant in both cases. Second, the failure to protect claim is the same

and was resolved on the merits in favor of Wolfe. Finally, Wolfe argues there was a final judgment

on the merits in favor of him as JCI Warden, based on allegations, arguments, and evidence in Stemple

v. Gelsinger. Wolfe notes the court’s determination was based on “the core allegations common to

both the prior and present lawsuit.” ECF 25-1 at 8. Additionally, Wolfe contends that since this court

concluded in Stemple v. Gelsinger that none of the individual JCI correctional officer defendants was

liable for failing to protect Stemple, he cannot be held culpable based on principles of supervisory

liability in the instant matter. 2018 WL 4518022 at *13-14. The crux of Stemple’s claim in this and



                                                  11
            Case 1:19-cv-01117-CCB Document 39 Filed 05/04/21 Page 12 of 14


the earlier case are the same. For these reasons, the court finds principles of res judicata apply. The

claims against Warden Wolfe are barred and will be dismissed.5

             D. Claims against Warden Dovey and Warden Armstead

         Stemple claims that Wardens Dovey and Armstead failed to protect him from harm in

violation of the Eighth Amendment when he was stabbed by another inmate at MCTC and assaulted

at Patuxent. Armstead and Dovey counter that Stemple’s claims have not been properly presented

through the administrative remedy procedure and must be dismissed pursuant to the Prison Litigation

Reform Act, 42 U.S.C. § 1997e which provides, in pertinent part:

            No action shall be brought with respect to prison conditions under section 1983 of
            this title, or any other Federal law, by a prisoner confined in any jail, prison, or
            other correctional facility until such administrative remedies as are available are
            exhausted.

         For purposes of the PLRA, “the term ‘prisoner’ means any person incarcerated or detained in

any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for, violations

of criminal law or the terms and conditions of parole, probation, pretrial release, or diversionary

program.” 42 U.S.C. § 1997e(h). The phrase “prison conditions” encompasses “all inmate suits about

prison life, whether they involve general circumstances or particular episodes, and whether they allege

excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002); see Chase v. Peay,

286 F.Supp.2d 523, 528 (D. Md. 2003), aff’d, 98 F. App’x 253 (4th Cir. 2004).6



5
  Having determined the claims are barred by the doctrine of res judicata, the court does not reach Wolfe’s collateral
estoppel defense. The court notes, however, that in Stemple v. Geisinger, CCB-17-1539, Stemple was accorded a full and
fair opportunity to litigate the issue. Stemple filed some 17 documents, including as relevant to the claims about JCI, a
complaint (ECF 1), a supplemental complaint (ECF 3), a complaint consolidated from CCB-17-1782 (ECF 9), and an
opposition to defendants’ dispositive motion (ECF 27). The court considered these filings along with defendants’
dispositive motion (ECF 23) and reply (ECF 30) before entering final judgment in Stemple v. Geisinger, CCB-17-1539.
See ECF 49, 50.
6
  Maryland appellate case law indicates that the administrative grievance procedure does not encompass “‘every kind of
civil matter that could be brought by a DOC inmate[.]’” Massey v. Galley, 392 Md. 634, 646 (2006) (citation omitted).
Rather, it applies only to matters that “relate to or involve a prisoner’s ‘conditions of confinement.’” Id. at 651 (citation
omitted).


                                                            12
           Case 1:19-cv-01117-CCB Document 39 Filed 05/04/21 Page 13 of 14


         Administrative exhaustion under § 1997e(a) is not a jurisdictional requirement and does not

impose a heightened pleading requirement on the prisoner. Failure to exhaust administrative remedies

is an affirmative defense to be pleaded and proven by defendants. See Jones v. Bock, 549 U.S. 199,

215-216 (2007); Anderson v. XYZ Correctional Health Services, Inc., 407 F.2d 674, 682 (4th Cir.

2005).

         A claim that has not been exhausted may not be considered by this court. See Bock, 549 U.S.

at 220. In other words, exhaustion is mandatory. Ross v. Blake, 136 S.Ct. 1850, 1856-57 (2016).

Therefore, a court ordinarily may not excuse a failure to exhaust. Id. (citing Miller v. French, 530

U.S. 327, 337 (2000) (explaining “[t]he mandatory ‘shall’. . . normally creates an obligation

impervious to judicial discretion”)).

         Exhaustion serves several purposes. These include “allowing a prison to address complaints

about the program it administers before being subjected to suit, reducing litigation to the extent

complaints are satisfactorily resolved, and improving litigation that does occur by leading to the

preparation of a useful record.” Bock, 549 U.S. at 219. It is designed so that prisoners pursue

administrative grievances until they receive a final denial of the claims, appealing through all

available stages in the administrative process. See Chase, 286 F. Supp. 2d at 530 (collecting cases).

         DPSCS has an established administrative remedy procedure for use by Maryland State

prisoners for “inmate complaint resolution.” See generally Md. Code Ann. (2008 Repl. Vol.), Corr.

Servs. (“C.S.”) §§ 10-201 et seq.; Md. Code Regs. 12.07.01B(1). The grievance procedure applies to

the submission of “grievance[s] against . . . official[s] or employee[s] of the Division of Correction.”

C.S. § 10-206(a).

         Armstead and Dovey have provided verified exhibits showing that Stemple did not present or

exhaust claims alleging they or anyone else failed to protect him from harm based on incidents at

MCTC or Patuxent before filing suit. See ECF 26-15, Turner Decl. ¶ 3. Notably, Stemple does not

                                                  13
         Case 1:19-cv-01117-CCB Document 39 Filed 05/04/21 Page 14 of 14


dispute this information or assert that the administrative remedy process was unavailable to him.

Accordingly, the court will dismiss the failure to protect claims against Dovey and Armstead.

   V.      Conclusion

        For the foregoing reasons, Stemple’s Motion to Amend the Complaint (ECF 34) and to

Appoint Counsel (ECF 38) will be denied, Warden Wolfe’s Motion to Dismiss or, in the Alternative,

Motion for Summary Judgment (ECF 25) will be granted, and Warden Dovey and Warden

Armstead’s Motion to Dismiss or, in the Alternative, Motion for Summary Judgment (ECF 26) will

be granted. A separate order follows.



__5/4/21_______                             ___________/S/_________________
Date                                        Catherine C. Blake
                                            United States District Judge




                                                14
